Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with the Applicant’s attorney Theodore Shih, Reg. No. 60,645 on 07/02/2021.
2.	The application has been amended as follows:
	IN THE CLAIM:
	Please amend claim 17 as follow:
	Claim 17.  (Currently Amended) A wireless device in a first communication system that uses a first band, comprising: 
a central processing unit (CPU) executing instructions stored in a memory that implements:
	a communication interface that performs communication by using the first band;
a first monitoring interface configured to monitor a situation of use of a second band for use by the communication interface and different from the first band, the second band being used in a second communication system different from the first communication system that uses the first band;

a controller that causes, when the situation of use monitored by the first monitoring interface changes from non-use to use, the communication interface to change from using the first band to using the third band based on the situation of use of the third band monitored by the second monitoring interface;
a first filter provided between the communication interface and an antenna to pass a signal in the first band; and
a second filter provided to branch from a node between the first filter and the antenna, having a bandwidth narrower than that of the first filter, and passing a signal in a portion of the first band toward the second band, 
wherein the first monitoring interface monitors the situation of use of the second band based on an output from the second filter.
Reasons for Allowance
3.	In view of amended claims, and further search, claims 17 – 24 are allowable over the prior art of record.
4.	The following is an Examiner’s statement of reasons for allowance: 
Claims 17 – 24 are allowed for the reasons as set forth in the Applicant's response filed on 04/28/2021. 
Britt in view of Hoshihara does not disclose singly or in combination to render obvious that a first filter provided between the communication interface and an antenna 
In addition, WO 20100/067726 teaches that a radio apparatus, which is adapted to transmit or transmit/receive signals multicarrier-modulated by use of a first frequency band, comprises: a level determining means that extracts signal components belonging to a second frequency band adjacent to the first frequency band and determines the levels of the extracted signal components; and a modulating unit that, based on a result of the determination by the level determining means, applies a first modulation scheme to all of the subcarriers included in the first frequency band when the signal levels of the signal components belonging to the second frequency band are lower than a predetermined value, while applying a second modulation scheme, which has a stronger noise immunity than the first modulation scheme, to subcarriers that are included in the first frequency band but closer to the second frequency band when the above-mentioned signal levels are higher than the predetermined value. However, it fails to disclose singly or in combination to render obvious that a controller that causes, when the situation of use monitored by the first monitoring interface changes from non-use to use, the communication interface to change from using the first band to using the third band based on the situation of use of the third band monitored by the second monitoring interface; a first filter provided between the communication interface and an 
Therefore, the claims 17 – 24 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is Wilhelmsson et al. (2011/0116490) which discloses the controller detects which one or more channels of the second frequency band are being used by the second transceiver and based on an outcome of the detecting, performs the following: If any of the detected one or more channels of the second frequency band are adjacent the first frequency band, then one or more of a transmit filter of the second transceiver and a receive filter of the first transceiver are adjusted to create a first guard band that is located more in the first frequency band than in the second frequency band.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-THUY THI TRAN whose telephone number is (571)270-3199.  The examiner can normally be reached on Monday-Friday: 9AM - 6PM (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY ADDY can be reached on (571)272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MONG-THUY T TRAN/Primary Examiner, Art Unit 2645